DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In response to a reply filed on 02/05/2021, claims 1–27 are allowed.

The listing of claims in the reply represents the latest version of the claims in the application.  


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 1, 14, and 27, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“receiving, from a first user at a first client, a first indication to publish a first
infrastructure module ...
receiving, from a second user at a second client, a second indication selecting the first infrastructure module; and
responding to the second indication by at least sending, from the module registry to the second client, the first infrastructure module for insertion into a configuration file being created at the second client, the insertion of the first infrastructure module incorporating, into the configuration file, the first set of configurations to apply to the information technology infrastructure.”


a.	At best, a first reference, Anderson et al., US 10,417,013 B1, teaches receiving component definitions associated with physical components that are to be configured in a portion of a first sub-system of a first customized integrated computing system. Using the received component definitions, the system generates the first sub-system definition, which can be combined with a second sub-system definition to form a first integrated computing system. The system may also combine the first sub-system definition with another second subsystem definitions to form a second customized integrated computing system definition that is different from the first customized integrated computing system definition.

b.	A second reference, Dave et al., US 2015/0341230 A1, teaches creating a resource group for providing cloud services, receiving a request to increase a quantity of the virtual machines of the resource group; and instantiating one or more additional virtual machines within the resource group in response to receiving the request.

c.	A third reference, Chauhan et al., US 2019/0065221 A1, teaches receiving a cloud stack request from a user device that includes functionality parameters. The memory stores historic cloud stack combinations. The cloud stack configuration engine identifies cloud components associated with the functionality parameters and determines a cloud stack configuration that incorporates them.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 12, 2021